
	
		II
		112th CONGRESS
		1st Session
		S. 2027
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2011
			Mr. Bennet (for himself
			 and Mr. Boozman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To improve microfinance and microenterprise, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Microfinance and Microenterprise
			 Enhancement Act of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)A growing body of
			 research shows that, where markets are inclusive and income gaps are relatively
			 small, growth translates into poverty reduction much more quickly, efficiently,
			 and sustainably.
			(2)Microenterprises,
			 including smallholder and pastoral farms, are important actors in most
			 developing economies and contribute significantly to employment generation,
			 food security, and family financial stability.
			(3)Microfinance
			 institutions and providers have played an increasingly important role in
			 enabling micro-entrepreneurs to graduate from extreme poverty to sustainable
			 living patterns through financial services such as micro-credit, savings, and
			 micro-insurance, as well as skills development, business mentoring, value-chain
			 linkages, and facilitation of producer groups.
			(4)Congress has
			 demonstrated its support for microenterprise development assistance programs
			 through the enactment of three comprehensive microenterprise laws. Support for
			 microenterprise and microfinance remains a key tenet of foreign assistance
			 programs under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.),
			 including pursuant to the following Acts:
				(A)The
			 Microenterprise for Self-Reliance Act of 2000 (title I of Public Law 106–309;
			 114 Stat. 1079).
				(B)Public Law 108–31
			 (117 Stat. 775).
				(C)The
			 Microenterprise Results and Accountability Act of 2004 (Public Law 108–484; 118
			 Stat. 3922).
				(5)Microcredit alone
			 is insufficient to sustainably reduce poverty and facilitate inclusive economic
			 growth. In addition to access to credit, poor households need savings tools to
			 build assets, mitigate risks, increase social capital, enhance skills, and
			 integrate into competitive, growing value-chains, as well as to access
			 good-quality health and education services.
			(6)Over the last
			 three decades, the United States Agency for International Development has made
			 microenterprise development an important feature of its programming and has
			 continually sought to enhance the positive impact of investments on poor
			 households. In fiscal year 2010, the United States Agency for International
			 Development provided not less than $262,000,000 in funding for microenterprise
			 development in at least 64 countries through at least 145 diverse implementing
			 partners, including private voluntary organizations, nongovernmental
			 organizations, banks and enterprise development service providers, benefitting
			 over 1,600,000 microentrepreneurs and 1,900,000 savers.
			(7)New approaches
			 are essential to keep pace with global technology, not only to alleviate
			 poverty, but also to sustainably reduce poverty by linking poor households to
			 economic opportunities so that they can contribute to and benefit from economic
			 growth in their countries.
			(8)Public funding
			 for microfinance and microenterprise should be available to benefit the poor in
			 all countries, and, in particular, among countries with a high concentration of
			 the very poor.
			3.Sense of
			 Congress on targeted and effective programmingIt is the sense of Congress that the United
			 States Agency for International Development should continue and expand
			 programming in microfinance that adheres to the following principles and basic
			 considerations:
			(1)The United States
			 Agency for International Development should advance access to economic
			 opportunities for very poor and vulnerable populations, including orphans and
			 vulnerable children, single mothers, those affected by HIV/AIDS, those affected
			 by regional conflict, and the food insecure to ensure that the poorest are
			 included and benefit from broad-based economic growth.
			(2)To the greatest
			 extent possible, the United States Agency for International Development should
			 set clear country or regional funding targets based on greatest need, as
			 evidenced by poverty indicators and should strive to fill a gap in unmet demand
			 by the very poor for financial services.
			(3)The United States
			 Agency for International Development should place special emphasis on aiding
			 poor women, who constitute a substantial portion of microentrepreneurs and who
			 face a wide range of disadvantages, as a means of promoting financial
			 self-reliance, empowering gender equality, including land rights and access,
			 and bringing a host of development benefits to families through improved
			 nutrition, health, and education.
			(4)The United States
			 Agency for International Development should ensure that providers of financial
			 services benefitting from United States Agency for International Development
			 assistance adhere to client protection principles, such as the Client
			 Protection Principles of the Smart Campaign, and take concrete
			 steps to protect clients from potentially harmful financial products and to
			 support equitable and fair treatment, including—
				(A)avoidance of
			 over-indebtedness;
				(B)transparent and
			 responsible pricing;
				(C)appropriate
			 collection practices;
				(D)mechanisms for
			 redress of grievances; and
				(E)privacy of client
			 data.
				(5)The United States
			 Agency for International Development should encourage providers of financial
			 services benefitting from assistance programs to provide cost-effective
			 services and make steady progress toward full financial sustainability as a
			 means to achieve large-scale impact and institutional viability, while also
			 maintaining focus on their target population of poor micro-entrepreneurs and
			 smallholder farmers.
			(6)The United States
			 Agency for International Development should strive to increase access to
			 financial services to poor and very poor, rural, and other underserved
			 populations by supporting a diverse range of financial intermediaries,
			 including nongovernmental organizations and private and state-owned banks;
			 postal and savings banks and savings and credit cooperatives; voluntary savings
			 associations; member-owned community organizations; and other non-bank
			 intermediaries, such as mobile network operators, finance, and insurance
			 companies.
			(7)The United States
			 Agency for International Development should promote and make use of existing
			 technologies that show promise for lowering costs, managing risks, and rapidly
			 scaling up access to financial products and services, including mobile phones,
			 smart phones, tablets, point-of-sale devices linked to smart cards, automatic
			 teller machines (ATMs), geographic information system (GIS) mapping, and cloud
			 computing, among other information and communication technologies (ICT).
			(8)The United States
			 Agency for International Development should make efforts to identify and
			 support smaller, community-led partner organizations, including local
			 collectives and consortia.
			4.Sense of
			 Congress on expanded integrated approachesIt is the sense of Congress that the next
			 generation of programming in microfinance and microenterprise development
			 should advance holistic, integrated strategies that focus on the myriad
			 financial and non-financial needs, including nutrition, health, and education,
			 of households, as well as the functioning of enterprises, markets, and their
			 inter-relationships in the economy.
		5.Household-based
			 approaches
			(a)Responsive
			 financial servicesThe Administrator of the United States Agency
			 for International Development shall promote responsive financial services to
			 meet the diverse needs of poor households for cash flow management and asset
			 accumulation by supporting the development of savings, remittances, and money
			 transfer services.
			(b)Consumption
			 smoothing, risk aggregation, and mitigationThe Administrator of
			 the United States Agency for International Development shall promote tools that
			 aggregate risks, mitigate shocks, and smooth consumption, such as insurance and
			 savings deposit services, so that the poor can better manage, cope with, and
			 recover from expected and unexpected income fluctuations and crises like family
			 emergencies and crop failures.
			(c)PartnersThe
			 Administrator of the United States Agency for International Development shall
			 identify and support partners that support informal savings-led and asset
			 building approaches to microfinance, including organizations that work to
			 provide linkages between savings-led groups to institutions in the formal
			 financial sector.
			(d)Social
			 protection programsBecause some people are too poor or otherwise
			 unable to make use of microfinance or microenterprise development services
			 without special assistance to prepare them for participation, the Administrator
			 of the United States Agency for International Development should identify and
			 support organizations that link social protection programs, including food
			 assistance, cash or asset transfers, life and livelihood skills development,
			 and health and nutrition education, with microfinance services, savings
			 services, and business development services. Such linkages should attempt to
			 enable poor people to stabilize food consumption, survive extreme poverty,
			 develop sustainable livelihoods, and take advantage of economic
			 opportunities.
			6.Enterprise and
			 market-based approaches
			(a)InterventionsThe
			 Administrator of the United States Agency for International Development shall
			 align household-level interventions for the poor with interventions that
			 catalyze more inclusive markets and link the poor to expanding economic
			 opportunities.
			(b)Development of
			 financial productsThe Administrator of the United States Agency
			 for International Development shall support the development of a range of
			 financial products adapted to the needs of enterprises, including working
			 capital for inputs, labor, and production services; long-term asset finance;
			 and agriculture, animal husbandry, and rural enterprise loans. Such products
			 should be provided through a diversity of financing schemes, including
			 financiers along the value chain such as input suppliers, traders, and
			 processors.
			(c)Support for
			 agriculture specific toolsThe Administrator of the United States
			 Agency for International Development shall support microfinance institutions
			 and providers that are using agriculture-specific tools, including—
				(1)household
			 profiling, crop analysis, and land mapping;
				(2)diversification
			 of loan portfolio to include a variety of sectors and crops;
				(3)linkages to
			 extension and formal financial services; and
				(4)linking farmers
			 to clients and larger supply chains.
				(d)Linked
			 approachesTo ensure that the poor are not left out of economic
			 growth strategies, the Administrator of the United States Agency for
			 International Development shall focus investments on linking microenterprises
			 into global, regional, and local value chains where they have a comparative
			 advantage. The Agency should consider issues such as the business enabling
			 environment, market competitiveness, inter-firm cooperation, firm-level
			 upgrading, and the relationships between firms that create incentives or
			 disincentives for investing in improved performance or upgrading.
			(e)Support for
			 small- and medium-Sized enterprisesThe Administrator of the
			 United States Agency for International Development should consider support for
			 small- and medium-sized enterprises as a means to improve productivity and
			 competitiveness in key subsectors in which large numbers of poor
			 micro-entrepreneurs participate, as well as to strengthen the channels, such as
			 employment, by which the benefits of growth are transmitted to the poor.
			7.Measuring and
			 reporting results
			(a)Modification of
			 poverty assessment toolsThe Administrator of the United States
			 Agency for International Development shall modify the Poverty Assessment Tools
			 (PATs) of the Agency so that partner organizations can use them for expanded
			 data management purposes.
			(b)Alternatives to
			 poverty assessment toolsNotwithstanding any other provision of
			 law, not later than one year after the date of the enactment of this Act, the
			 Administrator of the United States Agency for International Development shall
			 identify and approve alternatives to the Poverty Assessment Tools, such as
			 those commonly used within the industry and development community.
			8.Financial access
			 and Microenterprise Innovation Fund
			(a)EstablishmentThe
			 Administrator of the United States Agency for International Development is
			 authorized to utilize one percent of the Agency’s development assistance
			 account budget for fiscal years 2013 through 2017 for the creation of a
			 financial access and microenterprise innovation challenge fund.
			(b)Use of
			 fundThe fund established under this section shall be used
			 to—
				(1)identify, test,
			 and support cost-effective and innovative products and technologies that
			 improve the delivery of financial services to the poor and very poor,
			 particularly in rural locations;
				(2)identify, test,
			 and support new microfinance and microenterprise products, services, and
			 delivery systems that show potential to become cost-effective at large scale;
			 and
				(3)help transition
			 such methods and technologies to widespread adoption.
				(c)GrantsThe
			 financial access and microenterprise innovation challenge fund shall make
			 grants to organizations and companies, including those interested in eventual
			 commercialization. Where appropriate, grants should reward or require
			 recipients to substantially invest their own funds. The mechanisms may include
			 challenge grants that require recipients to match grant funds with their own
			 funds in minimum ratios and bounties for achievement of targets, such as the
			 number of poor customers reached.
			
